     Case 1:16-cv-11745-DJC Document 117 Filed 05/13/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 TIM KARTH, individually and on behalf of
 ail others similarly situated,

                Plaintiffs,


                                                  Case No. 16-cv-l 1745-DJC
 KERYX BIOPHARMACEUTICALS, INC.,
 RON BENTSUR, SCOTIA. HOLMES,
 GREGORY P. MADISON, and JAMES F.
 OLIVIERO,

                Defendants.




JOINT STIPULATION AND PROPOSED ORDER REGARDING MOTION TO AMEND

       On April 30, 2019, plaintiff filed a motion for leave to amend his Complaint (ECF No.

110). The parties jointly enterthis stipulation, and request that the Courtenter this stipulation as

an Order, establishing the following schedule regarding that motion to amend;

       1. Defendants' Opposition to the motion to amend shall be filed on or before May 24,

           2019.


       2. Defendants do not object to the plaintifffiling a reply brief in response to Defendants'

           Opposition to the Motion to Amend, provided that plaintiffseeks leave to filethat reply

           brief (with the proposed reply attached) on or before June 14,2019.

       3. The parties jointly request oral argument on the Motion to Amend on June 19, 2019.

           The Court is already scheduled to hear oral argument that day on two other motions in

           this case - Plaintiffs Motion for Class Certification, and Defendants' Motion for

           Judgment on the Pleadings.
      Case 1:16-cv-11745-DJC Document 117 Filed 05/13/19 Page 2 of 2




        IT IS SO STIPULATED this 2nd day of May 2019.



May 2,2019                                             Respectfully submitted.

                Certiilcnte of Service                 /s/Jacob A. Walker
                                                       Jeffrey C. Block (BBO #600747)
    1 hereby certify that this docuntent was filed     Jacob A. Walker (BBO #688074)
    through the ECF system will be sent
                                                       BLOCK & LEVITON LLP
    electronically to the registered participants as
    identified on the Notice of Electronic Filing      260 Franklin St., Suite 1860
    (NEF) and paper copies will be sent to those       Boston, MA 02110
    indicated as non-registered participants on        (617) 398-5600 phone
    January 30, 2019.                                  (617) 507-6020 fax
                                                       jeff@blockesq.com
                        /s/ Laurence A. Schoen
                        Laurence A. Schoen
                                                       jake@blockesq.com

                                                       Attorneys for Plaintiffs and the Class


                                                       /s/ Laurence A. Schoen
                                                       John F. Sylvia, BBO# 555581
                                                       Laurence A. Schoen, BBO# 633002
                                                       MINTZ, LEVIN, COHN, FERRIS,
                                                       GLOVSKY AND FOPEG, P.C.
                                                       One Financial Center
                                                       Boston, Massachusetts 02111
                                                       Tel: (617) 542-6000
                                                       JSylvia@mintz.com
                                                       LSchoen@mintz.com

                                                       Attorneysfor Keryx Biopharmaceuticals, Inc.,
                                                       Ron Bentsur, Scott A. Holmes, Gregory P.
                                                       Madison, and James F. Oliviero




SO ORDERED on this                   ;; day of                    ,2019.



                           (j-Q^
Hon. Denise J. Casper
United States District Court Judge
